Citation Nr: 1626577	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  09-44 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Entitlement to service connection for a spine (cervical and lumbar) disability, to include as due to contaminated water exposure at Camp Lejeune.

2.  Entitlement to service connection for a left wrist disability, claimed as Kienboch's disease, to include as secondary to spine disability.

3.  Entitlement to service connection for a psychiatric disability, to include adjustment disorder with depression, claimed as secondary to spine disability and/or left wrist disability.

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

5.  Entitlement to service connection for multiple joint arthritis, to include as due to contaminated water exposure at Camp Lejeune.

6.  Entitlement to service connection for a right foot/great toe disability, to include as due to contaminated water exposure at Camp Lejeune.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 (spine, arthritis, right foot), April 2011 (TBI), and August 2011 (psychiatric, left wrist) rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas, and Louisville, Kentucky, respectively.  The claims folder is currently assigned to the RO in Houston, Texas.

In December 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) with regards to an issue no longer before the Board.  Transcripts of the hearings have been associated with the claims file.

In November 2015, the remaining issues listed on the title page were remanded to the RO in order to afford the Veteran a videoconference hearing.  In May 2016, a videoconference hearing was held before the undersigned VLJ.  A transcript of the hearing has been associated with the claims file.  

Also, in the November 2015 remand, the Board referred several unadjudicated issues the Veteran had raised to the agency of original jurisdiction (AOJ) for appropriate action.  The Board observes that the AOJ is currently taking appropriate action, and those referred issues are not before the Board at this time.

Finally, the Board observes that on June 24, 2016, the Veteran contacted the AOJ to request a copy of a recent June 2016 notification letter and rating decision narrative.  The AOJ indicated that the Privacy Act request was processed and a copy was sent to the Veteran.  See June 24, 2016 Report of General Information.

This appeal is now processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if any action, on his part, is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record shows that in June 2016, several pertinent VA treatment records were added to the Veteran's Virtual VA and VBMS electronic files subsequent to the May 2013 statement of the case.  Importantly, these treatment records were not considered by the AOJ in conjunction with the claims on appeal.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2015) contemplates that all evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, while the Veteran's substantive appeal was received after February 2, 2013 in May 2013, the additional evidence was not submitted by the Veteran.  As such, this regulation is not applicable.  In order to avoid any prejudice to the Veteran, these matters must be returned to the AOJ for consideration of this evidence, and the issuance of a supplemental statement of the case.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

Review all evidence added to the electronic file since the May 2013 statement of the case that pertains to the issues on appeal.  After undertaking any additional development which may be necessary, readjudicate the claims to determine if entitlement to the benefits sought is warranted.  If any benefit sought remains denied, the Veteran and representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


